Citation Nr: 1009968	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  09-47 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Esq.


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1942 to December 
1945.

This matter arises from a June 2007 rating decision, which, 
in part, denied the Veteran's TDIU claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, this matter must be remanded for further 
evidentiary development.  

In a December 2009 substantive appeal (VA FORM 9), the 
Veteran substantiated his appeal but did not specify whether 
he wanted a hearing.  However, on January 11, 2010, the 
Veteran thereafter requested that he wanted a travel board 
hearing.  A hearing has not been scheduled nor has this 
request been withdrawn.  Due process considerations require 
remand so that the Veteran may present his arguments.  The 
Board finds that the Veteran should be scheduled for a travel 
board hearing.  See 38 C.F.R. §§ 20.700; 20.1304.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing.  A letter notifying him of this 
hearing should be sent to the Veteran and 
his representative.  He should be informed 
of the consequences of failing to appear 
for the hearing.  All communications with 
the Veteran and his representative 
regarding the scheduling of the travel 
board hearing should be documented in the 
claims folder.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

